DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-25, drawn to a method for distinguishing a target gas from a group of target gases.
Group II, claims 26-35, drawn to a system for distinguishing a target gas from a group of target gases.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a paper tape, a light source, detecting a reflected portion for each of the three wavelengths, sensing or more of a humidity and a temperature, and using pattern recognition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moretti et al (US 20130236980 A1; hereinafter “Moretti”), and further in view of Truex et al (US 20120063956 A1; hereinafter “Truex”).  Moretti teaches a system for distinguishing a nuisance gas from a target gas or group of target gases (para. [14, 101]; Fig. 14; detection system 1400; the examiner interprets the nuisance gas as CO-2 and the group of target gases as the respiratory stream), the system comprising: a paper tape (para. [14, 50, 60]; Fig. 1-11; color change indicator 100); a light source .
During a telephone conversation with Miranda Sooter on 6/24/2020 a provisional election was made without traverse to prosecute the invention of II, claims 26-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/10/2020, 10/02/2020, 10/02/2020, and 12/03/2020 are filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendments and remarks, filed on 10/13/2020, has been entered.  Applicant’s amendments to the claims have overcome the claim objection of claims 33-35 and the 112(b) rejections of claims 27 and 28. 
	The amendments and remarks, filed on 10/13/2020, has been entered.  The previous prior art rejection has been modified because applicant’s arguments are persuasive.  
The Terminal Disclaimer, filed on 10/13/2020, has been entered.  The nonstatutory double patenting rejection is withdrawn.  

Claim Status
Claims 16-35 are pending with claims 26-35 being examined and claims 16-25 withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a system for distinguishing a nuisance gas from a target gas or group of target gases" in lines 1-2.  Is the singular nuisance gas a member of the group?  How is the group of target gases different from a singular nuisance gas?  Would the singular nuisance gas not be included within the grouping, and if so then in what manner is the differentiation made?  If the paper reacts to a nuisance gas and a group of target gases, if the paper only reacts with the nuisance gas (which could be part of the grouping), then is the limitation met?  Or are multiple different reactions required?  There is no distinction as to whether the group of target gases does or does not include the nuisance gas itself.  Is the group of target gases just a group of gases in which the nuisance gas is a part of?  Applicant does not clarify how the nuisance gas is distinguished from group of target gases, thus the limitation is unclear.  Claims 27-35 are rejected by virtue of dependency on claim 26. 
Claim 28 recites the limitation "a previously recorded characteristic or a previously recorded color pattern" in line 7.  How is the characteristic or the color pattern previously recorded?  Is this used as a reference?  If so where does the information get stored?  Applicant does not specify structure that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 26-28, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al (US 20130236980 A1; hereinafter “Moretti”; previously of record), and further in view of O’Dell et al (US 20120304729 A1; hereinafter “O’Dell”).  
Regarding claim 26, Moretti teaches a system for distinguishing a nuisance gas from a target gas or group of target gases (para. [14, 101]; Fig. 14; detection system 1400; the examiner interprets the nuisance gas as CO-2 and the group of target gases as the respiratory stream), the system comprising: 
a paper tape (para. [14, 50, 60]; Fig. 1-11; color change indicator 100); 
a light source configured to emit at least three wavelengths of light selected from red, green, blue, or ultra-violet (para. [77, 83, 85, 108]; multicolor LED device containing a red, green, and a blue LED); 
a detector configured to detect a reflected portion for each of the at least three wavelengths of light which reflects from the paper tape (para. [75, 108]; Fig. 7A and 7B; electronic sensor 700); and 
a processor/controller connected to the detector (para. [74, 75, 83, 91]; Fig. 7-9; processor 720) the processor/controller configured to: 
receive a digital signal containing detection information for the reflected portion from the detector (para. [91]) and 
use pattern recognition to distinguish the nuisance gas from the target gas or the group of the group of target gases (para [83, 91]; CRI is a relative measurement of how the color rendition of an illumination system compares to that of a blackbody radiator, i.e., it is a relative measure of the shift in 
Moretti does not teach an alarm wherein the nuisance gas does not warrant an alarm, wherein the nuisance gas is not the target gas but is detectable by the paper tape, and wherein distinguishing the nuisance gas from the target reduces the number of false alarms.
However, O’Dell teaches an analogous art of a multiple analyte detector (O’Dell; Abstract) wherein the nuisance gas does not warrant an alarm (O’Dell; para [74]; notifies control system 36 of the identity of the particular analyte; examiner indicates that multiple analytes are detected but control system identifies a particular analyte, thus the alarm will not warrant base on the analyte), wherein the nuisance gas is not the target gas but is detectable by the paper tape (O’Dell; para [33]; Fig. 2; detecting and processing the response when the analytes respond to reporters 38), and wherein distinguishing the nuisance gas from the target gas reduces the number of false alarms (O’Dell; para [74]; notifies control system 36 of the identity of the particular analyte; examiner indicates that multiple analytes are detected but control system identifies a particular analyte, thus capable of reducing the number of false alarms; see MPEP 2114).  It would have been obvious to modify the processor/controller of Moretti to have an alarm taught by O’Dell, because O’Dell teaches that the control system provides the operator immediate notification of the presence of an analyte in the gas sample (O’Dell; para [74]).
Regarding claim 31, modified Moretti teaches the according to claim 26, wherein the at least three wavelengths of light are red, green, and blue, ultra-violet, red, and green, ultra-violet, green, and blue, or ultra-violet, red, and blue (Moretti; para. [77, 83, 85, 108]; multicolor LED device containing a red, green, and a blue LED). 
Regarding claim 32, modified Moretti teaches the according to claim 26, wherein the processor/controller does not use humidity data to distinguish the nuisance gas from the target gas or the group of target gases (Moretti; para. [13, 55, 57]; water reacts to create a byproduct; examiner 
Regarding claim 35, modified Moretti teaches the system according to claim 26, wherein the light source includes a UV+GB-LED, a UV+RG-LED, a RGB-LED, or a combination thereof (Moretti; para. [77, 83, 85, 108]; multicolor LED device containing a red, green, and a blue LED).
Claims 29, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of O’Dell, and in further view of Chow et al (US 5091642; hereinafter “Chow”; previously of record).	
Regarding claim 29, modified Moretti teaches the system according to claim 26, with the three wavelengths. 
Modified Moretti does not teach that each of the at least three wavelengths is emitted as a separate light pulse. 
However, Chow teaches an analogous art of a calorimetric detection apparatus (Chow; Abstract), wherein the three wavelengths (Chow; col. 4, lines 63-64) are emitted as separate light pulses (Chow; col.5, lines 36-37).  It would have been obvious to one of ordinary skill in the art to have modified the light source of Moretti to emit separate light pulses as taught by Chow, because Chow teaches that the light reflects off the material 14 (Chow; col. 5, lines 40-41). 
Regarding claim 30, modified Moretti teaches the system according to claim 2, with the processor/controller. 
Modified Moretti does not teach the processor/controller calculating an adjusted count. 
However, Chow teaches an analogous art of a calorimetric detection apparatus (Chow; Abstract), wherein the processor/controller (Chow; col. 5, lines 21; control means 95) is further configured to calculate, for each of the light pulses of each wave length of light emitted from the light source, and adjusted count (Chow; col. 5, lines 49-51), wherein S(0) is an original intensity of the light 
Regarding claim 33, modified Moretti teaches the system according to claim 26, wherein the pattern recognition uses a ratio of adjusted counts (AC) for red wavelength to AC for green wavelength versus a ratio of AC for blue wavelength to AC for green wavelength (Chow; col. 5, lines 36-48; ), for i) the nuisance gas, ii) the target gas, iii) each gas in the group of target gases, or a combination thereof (Chow; col. 5, lines 59-61; the control means measures the change in color).  The instant claims contain functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Moretti is capable of the pattern recognition with various adjusted counts with different wavelengths as taught in claim 30 (see above). 
Regarding claim 34, modified Moretti teaches the system according to claim 26, wherein the pattern recognition uses a ratio of AC for red wavelength to AC for green wavelength versus a ratio of AC for UV wavelength to AC for green wavelength (Chow; col. 5, lines 36-48), for i) the nuisance gas, ii) the target gas, iii) each gas in the group of target gases, or a combination thereof (Chow; col. 5, lines 59-61; the control means measures the change in color).  The instant claims contain functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art . 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of O’Dell, and further in view of Truex et al (US 20120063956 A1; hereinafter “Truex” ; previously of record).
Regarding claim 27, Moretti teaches the system according to claim 26, the processor/controller to record characteristics, color patterns , or both characteristics and color patterns generated by the processor/controller (para. [74, 108]). 
Moretti does not teach a datastore operably connected to the processor/controller. 
However, Truex teaches an analogous art of a system for visual and electronic reading of colorimetric tubes (Truex; Abstract) further comprising a datastore operably connected to the processor (Truex; para. [58]; CPU is in communication with a computer memory device).  It would have been obvious to one of ordinary skill in the art to have modified the processor of modified Moretti to have been operably connected to the datastore taught by Truex, because Truex teaches that the device is capable of storing the optically or electronically read information from the gas detector tube (Truex; para. [58]).  
Regarding claim 28, modified Moretti teaches the system according to claim 26 (the modification of the processor of modified Moretti to have been operably connected to the datastore taught by Truex is discussed above in claim 27), wherein in order to use pattern recognition, the processor/controller is configured to: 
use a pattern recognition technique to determine the characteristics or color pattern of the reflected portion for each of the three wavelengths which is detected (Moretti; para [83, 91]; CRI is a relative measurement of how the color rendition of an illumination system compares to that of a 
match the characteristics or color pattern with a previously recorded characteristics or previously recorded color pattern (Truex teaches a datastore discussed above in claim 27, thus the processor of modified Moretti is capable of determining the color pattern with a previously recorded color pattern because Clements teaches that the datastore stores data and operations; see MPEP 2114); and 
identify the characteristics or color pattern as belonging to the nuisance gas, the target gas, or the group of target gases (Moretti; para. [17, 61]).   


Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/13/2020, with respect to the rejection of independent claim 26 dependent claims 27-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  The examiner has addressed all claim limitations with the prior art rejection, which has been modified (see above).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798